Gray, J.
The evidence in this case wholly fails to support the charge of assault or false imprisonment. An officer has no right to make use of the tenement of one person to keep goods, attached on a writ against another, for a longer time than is reasonably necessary to remove them. Rowley v. Rice, 11 Met. 337. What is reasonable time, when depending on undisputed facts, is a question of law. Spoor v. Spooner, 12 Met. 285. Pratt v. Farrar, 10 Allen, 521. Five hours of daylight were clearly more than a reasonable time to remove an attorney’s desk and law books of not more than two hundred dollars in value. The plaintiff had no right as against the defendant to hold possession of his office until he could see the debtor; and, by keeping possession of the defendant’s office for more than five hours, and then, after demanding and being refused a key, obtaining one from a locksmith for the purpose of continuing his possession, he abused his authority and became a trespasser. Malcolm v. Spoor, 12 Met. 279. Under such circumstances, the defendant was justified in giving him notice to remove immediately, and, on his refusing to do so, in securing the door for the night; and the plaintiff, if he chose to remain inside, had no cause to complain of being locked in. Spoor v. Spooner, 12 Met. 281. Testimony that it was the custom of other officers to behave as unreasonably as this plaintiff would not show his *470conduct to be reasonable or lawful. It was therefore rightly ruled that such testimony was inadmissible, and that the plaintiff could not maintain his action. Exceptions overruled.